Case 2:19-cv-07218-CJC-GJS Document 1 Filed 08/20/19 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
                               UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11
12     Chris Langer,                            Case No.
13               Plaintiff,
                                                Complaint For Damages And
14        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
15      Myer Property LLC, a California         Act; Unruh Civil Rights Act
        Limited Liability Company;
16      Jeronimo Gutierrez;
        Soo Gil Kim;
17      Ok Hye Kim;
        and Does 1-10,
18
                 Defendants.
19
20
           Plaintiff Chris Langer complains of Myer Property LLC, a California
21
     Limited Liability Company; Jeronimo Gutierrez; Soo Gil Kim; Ok Hye Kim;
22
     and Does 1-10 (“Defendants”), and alleges as follows:
23
24
        PARTIES:
25
        1. Plaintiff is a California resident with physical disabilities. He is a
26
     paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
27
     specially equipped van with a ramp that deploys out of the passenger side of
28
     his van and he has a Disabled Person Parking Placard issued to him by the State

                                           1

     Complaint
Case 2:19-cv-07218-CJC-GJS Document 1 Filed 08/20/19 Page 2 of 8 Page ID #:2




 1   of California.
 2      2. Defendant Myer Property LLC owned the real property located at or
 3   about 3051 W. 7th Street and 3055 W. 7th Street, Los Angeles, California, in
 4   August 2019.
 5      3. Defendant Myer Property LLC owns the real property located at or
 6   about 3051 W. 7th Street and 3055 W. 7th Street, Los Angeles, California,
 7   currently.
 8      4. Defendant Jeronimo Gutierrez owned La Poblanita Restaurant located
 9   at or about 3051 W. 7th Street, Los Angeles, California, in August 2019.
10      5. Defendant Jeronimo Gutierrez owns La Poblanita Restaurant located at
11   or about 3051 W. 7th Street, Los Angeles, California, currently.
12      6. Defendants Soo Gil Kim and Ok Hye Kim owned La Flor De Mayo
13   Market located at or about 3055 W. 7th Street, Los Angeles, California, in
14   August 2019.
15      7. Defendants Soo Gil Kim and Ok Hye Kim own La Flor De Mayo Market
16   located at or about 3055 W. 7th Street, Los Angeles, California, currently.
17      8. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein,
22   including Does 1 through 10, inclusive, is responsible in some capacity for the
23   events herein alleged, or is a necessary party for obtaining appropriate relief.
24   Plaintiff will seek leave to amend when the true names, capacities,
25   connections, and responsibilities of the Defendants and Does 1 through 10,
26   inclusive, are ascertained.
27
28


                                            2

     Complaint
Case 2:19-cv-07218-CJC-GJS Document 1 Filed 08/20/19 Page 3 of 8 Page ID #:3




 1      JURISDICTION & VENUE:
 2      9. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5      10. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9      11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13      FACTUAL ALLEGATIONS:
14      12. Plaintiff went to La Poblanita Restaurant and La Flor De Mayo Market
15   in August 2019 with the intention to avail himself of its goods and services and
16   to assess the businesses for compliance with the disability access laws.
17      13. La Poblanita Restaurant and La Flor De Mayo Market are facilities open
18   to the public, places of public accommodation, and business establishments.
19      14. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20   to provide accessible paths of travel.
21      15. On information and belief, the defendants currently fail to provide
22   accessible paths of travel.
23      16. Plaintiff personally encountered this barrier.
24      17. By failing to provide accessible facilities, the defendants denied the
25   plaintiff full and equal access.
26      18. The lack of accessible facilities created difficulty and discomfort for the
27   Plaintiff.
28      19. Even though the plaintiff did not confront the following barriers, on


                                               3

     Complaint
Case 2:19-cv-07218-CJC-GJS Document 1 Filed 08/20/19 Page 4 of 8 Page ID #:4




 1   information and belief the defendants currently fail to provide accessible sales
 2   counters at La Poblanita Restaurant and La Flor De Mayo Market.
 3      20. Additionally, on information and belief the defendants currently fail to
 4   provide accessible dining surfaces at La Poblanita Restaurant.
 5      21. Finally, on information and belief the defendants currently fail to
 6   provide accessible restrooms at La Poblanita Restaurant.
 7      22. The defendants have failed to maintain in working and useable
 8   conditions those features required to provide ready access to persons with
 9   disabilities.
10      23. The barriers identified above are easily removed without much
11   difficulty or expense. They are the types of barriers identified by the
12   Department of Justice as presumably readily achievable to remove and, in fact,
13   these barriers are readily achievable to remove. Moreover, there are numerous
14   alternative accommodations that could be made to provide a greater level of
15   access if complete removal were not achievable.
16      24. Plaintiff will return to La Poblanita Restaurant and La Flor De Mayo
17   Market to avail himself of its good and services and to determine compliance
18   with the disability access laws once it is represented to him that La Poblanita
19   Restaurant and La Flor De Mayo Market and its facilities are accessible.
20   Plaintiff is currently deterred from doing so because of his knowledge of the
21   existing barriers and his uncertainty about the existence of yet other barriers
22   on the site. If the barriers are not removed, the plaintiff will face unlawful and
23   discriminatory barriers again.
24      25. Given the obvious and blatant nature of the barriers and violations
25   alleged herein, the plaintiff alleges, on information and belief, that there are
26   other violations and barriers on the site that relate to his disability. Plaintiff will
27   amend the complaint, to provide proper notice regarding the scope of this
28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                               4

     Complaint
Case 2:19-cv-07218-CJC-GJS Document 1 Filed 08/20/19 Page 5 of 8 Page ID #:5




 1   the plaintiff seeks to have all barriers related to his disability remedied. See
 2   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 3   encounters one barrier at a site, he can sue to have all barriers that relate to his
 4   disability removed regardless of whether he personally encountered them).
 5
 6   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 7   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 8   Defendants.) (42 U.S.C. section 12101, et seq.)
 9      26. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12      27. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              5

     Complaint
Case 2:19-cv-07218-CJC-GJS Document 1 Filed 08/20/19 Page 6 of 8 Page ID #:6




 1                 including individuals who use wheelchairs or to ensure that, to the
 2                 maximum extent feasible, the path of travel to the altered area and
 3                 the bathrooms, telephones, and drinking fountains serving the
 4                 altered area, are readily accessible to and usable by individuals
 5                 with disabilities. 42 U.S.C. § 12183(a)(2).
 6      28. When a business provides paths of travel, it must provide accessible
 7   paths of travel.
 8      29. Here, accessible paths of travel have not been provided.
 9      30. When a business provides facilities such as sales or transaction counters,
10   it must provide accessible sales or transaction counters.
11      31. Here, accessible sales counters have not been provided.
12      32. When a business provides facilities such as dining surfaces, it must
13   provide accessible dining surfaces.
14      33. Here, accessible dining surfaces have not been provided at La Poblanita
15   Restaurant.
16      34. When a business provides facilities such as restrooms, it must provide
17   accessible restrooms.
18      35. Here, accessible restrooms have not been provided at La Poblanita
19   Restaurant.
20      36. The Safe Harbor provisions of the 2010 Standards are not applicable
21   here because the conditions challenged in this lawsuit do not comply with the
22   1991 Standards.
23      37. A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily
25   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26      38. Here, the failure to ensure that the accessible facilities were available
27   and ready to be used by the plaintiff is a violation of the law.
28


                                              6

     Complaint
Case 2:19-cv-07218-CJC-GJS Document 1 Filed 08/20/19 Page 7 of 8 Page ID #:7




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      39. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      40. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      41. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      42. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21
22             PRAYER:
23             Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              7

     Complaint
Case 2:19-cv-07218-CJC-GJS Document 1 Filed 08/20/19 Page 8 of 8 Page ID #:8




 1       2. Damages under the Unruh Civil Rights Act, which provides for actual
 2   damages and a statutory minimum of $4,000 for each offense.
 3       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
     Dated: August 15, 2019           CENTER FOR DISABILITY ACCESS
 6
 7
                                      By:
 8
 9                                    ____________________________________

10                                           Russell Handy, Esq.
                                             Attorney for plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
